 
Exhibit 10.1
 
 
AMENDED AND RESTATED
AGREEMENT RELATING TO RETENTION AND
NONCOMPETITION AND OTHER COVENANTS
 
AMENDED AND RESTATED AGREEMENT (this “Agreement”), dated as of May 7, 2008 (the
“Effective Date”), by and among Lazard Ltd, a company incorporated under the
laws of Bermuda (“PubliCo”), Lazard Group LLC, a Delaware limited liability
company, and successor to Lazard LLC (“Lazard”), on its behalf and on behalf of
its subsidiaries and affiliates (collectively with Lazard, PubliCo, and its and
their predecessors and successors, the “Firm”),  and Steven J. Golub (the
“Executive”).
 
WHEREAS, the Firm and the Executive wish to amend the Agreement Relating to
Retention and Noncompetition and Other Covenants, dated as of May 4, 2005 (the
“Original Agreement Date”), by and among Lazard and the Executive (the “Original
Agreement”) to (i) make PubliCo, a party to this Agreement, and (ii) modify the
terms of the Original Agreement to, among other things, extend certain of the
obligations under Section 3 thereof and to make such other changes as are
necessary in order for the terms thereof to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”); and
 
WHEREAS, as of the Original Agreement Date, the Executive was a “Managing
Director” and a “Class A Member” of Lazard (each as defined in the Third Amended
and Restated Operating Agreement of Lazard, dated as of January 1, 2002, as
amended (as it may be amended from time to time, the “LLC Agreement”)); and
 
WHEREAS, pursuant to the LLC Agreement and those certain Goodwill Vesting
Agreement and Acknowledgements entered into between Lazard and the Executive
(each a “Goodwill Agreement,” and, together with the LLC Agreement, the “Current
Agreements”), as a Class A Member of Lazard, the Executive is subject to certain
restrictions relating to competition and solicitation; and
 
WHEREAS, in connection with the Executive’s participation in the reorganization
of Lazard (the “Reorganization”) that occurred substantially on the terms and
conditions described in Amendment No. 2 to the draft Registration Statement on
Form S-1 (the “S-1”) dated March 21, 2005, as filed with the Securities and
Exchange Commission, relating to the initial public offering (the “IPO” and
together with the Reorganization and the HoldCo Formation (as defined below), as
each was modified, adjusted or implemented after the Original Agreement Date,
the “Transactions”) of shares of Class A common stock of PubliCo, the Executive
agreed to enter into the Original Agreement with Lazard to set forth the
Executive’s (1) understanding of the terms of the Transactions applicable to the
Executive as a Class A Member (as defined in the LLC Agreement) and as a member
of a newly formed Delaware limited liability company (“HoldCo”) to be formed in
connection with the Reorganization and of the fact that the terms were in draft
form and were subject to change or alteration after the Original Agreement Date
(other than as expressly provided in the Original Agreement), and approval of
the Transactions (including as such terms may be changed or altered), (2)
continuing employment commitment in contemplation of the IPO and following the
IPO, as well as the terms and conditions of the Executive’s continued employment
with the Firm prior to the IPO (as provided in Section 3(b)), and (3)
obligations in respect of keeping information concerning the Firm confidential,
not engaging in competitive activities, not soliciting the Firm’s clients, not
hiring the Firm’s employees, not disparaging the Firm or its directors, members
or employees, and cooperating with the Firm in maintaining certain
relationships, while employed by the Firm and following the termination of the
Executive’s employment.
 
 

--------------------------------------------------------------------------------


 
 
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, effective as of the Effective Date, the Executive, PubliCo and
Lazard hereby agree to amend and restate the Original Agreement to reflect the
addition of PubliCo as a party and to modify the terms of the Original Agreement
to, among other things, make the changes to Section 3 of the Original Agreement
as described in the first recital above.
 
1.           Term.  Subject to Sections 3(d) and (e), Section 10(c) and Section
16(b), the “Term” of this Agreement shall commence as of the Effective Date and
shall continue until March 31, 2011.
 
2.           The Transactions.
 
(a)           Participation in the Reorganization.  The Executive hereby
acknowledges that he has reviewed and understands the terms of the proposed
Transactions and that such terms, including the structure of the Transactions,
may be modified or otherwise altered by the Board of Directors of Lazard, an
authorized committee thereof or the “Head of Lazard and Chairman of the
Executive Committee” (as defined in the LLC Agreement) as such person(s) may
determine in furtherance of the purposes underlying the Transactions.  The
Executive hereby covenants to execute and deliver such documents, consents and
agreements as shall be necessary to effectuate each of the Transactions (as
described in the S-1 or as such Transactions may be modified or altered in
accordance with the foregoing sentence), including, without limitation, any
amendments to the Current Agreements or this Agreement (solely to the extent
such amendments are necessary to effectuate any such modifications and
alterations to the Transactions and are not inconsistent with the intent and
purpose of this Agreement and other than as set forth in the last sentence of
this Section 2(a)), a customary accredited investor representation letter, a
HoldCo membership agreement and the stockholders’ agreement referred to in
Section 2(f).  Notwithstanding anything contained herein to the contrary, in no
event shall the following provisions be modified in a manner that materially and
adversely affects the following rights of the Executive as and to the extent set
forth in such provisions of this Agreement:  (i) Section 2(c) solely with
respect to the vesting of the Class A-2 Interests and the corresponding Holdco
Interests, (ii) Section 2(e) solely with respect to the timing of payment of the
memo and other capital in Lazard, (iii) Section 2(g)(i) solely with respect to
the last sentence thereof relating to the restrictive covenants applicable to
the Exchangeable Interests, (iv) Section 2(g)(ii) solely with respect to the
timing of exchangeability of the Exchangeable Interests, (v) Section 2(g)(iv)
solely with respect to the definition of Cause, and (vi) Schedule I.
 
 
 
2

--------------------------------------------------------------------------------


 
 
 
(b)           Formation of HoldCo.  Effective upon the Reorganization and
consummation of the mandatory sale of all “Interests” (as defined in the LLC
Agreement) pursuant to Section 6.02(b) of the LLC Agreement (as the provisions
of such Section 6.02(b) may be waived or modified) or otherwise (the “HoldCo
Formation”), and provided that as of the effective time of the HoldCo Formation
the Executive continues to be employed by the Firm, the Executive shall receive,
in exchange for the Executive’s Class A Interests (as defined in the LLC
Agreement) outstanding immediately prior to the HoldCo Formation, the percentage
of membership interests in HoldCo set forth on Schedule I attached hereto (such
percentage to be increased pro rata to reflect the redemption of Class B-1
Interests pursuant to the Reorganization) that have substantially the same
rights, obligations and terms (including with respect to vesting) with respect
to HoldCo pursuant to the HoldCo limited liability company operating agreement
(the “HoldCo LLC Agreement”) and applicable law as those of the exchanged Class
A Interests, except as provided herein, including in Sections 2(a) and 2(d), or
except to the extent that any other changes, taken as a whole with any benefits
provided, are not materially adverse to the Executive (such membership
interests, the “HoldCo Interests”).  The Holdco LLC Agreement will include those
terms set forth on Schedule II attached hereto, subject to the limitations set
forth therein.
 
(c)           Vesting of Class A-2 Interests (or the Holdco Interests
Corresponding to Such Class A-2 Interests).  Subject to the consummation of the
HoldCo Formation and subject to and effective upon the closing of the IPO (the
“IPO Date”), and provided that as of the IPO Date the Executive continues to be
employed by the Firm (or has had his employment terminated by the Firm without
“Cause” (as defined below) or on account of “disability” within the meaning of
the long-term disability plan of the Firm applicable to the Executive
(“Disability”) or death), following the date hereof and prior to the IPO Date,
the Class A-2 Interests (as defined in the LLC Agreement) (the “Class A-2
Interests”) held by the Executive as of the date hereof (or upon consummation of
the Reorganization, the HoldCo Interests received by the Executive in the
Reorganization that correspond to the Executive’s Class A-2 Interests as of the
date hereof) that are not vested as of the IPO Date, shall become fully
vested.  Such vesting shall occur (i) in the case of a termination of employment
prior to the IPO Date on the terms described above in this Section 2(c), on the
date of such termination (provided that in the event that the IPO Date shall not
occur as contemplated by this Agreement, such vesting shall be deemed not to
have occurred, unless it is otherwise provided by the Current Agreements) or
(ii) in any other case, on the IPO Date.
 
(d)           Profits Interest Allocation.  In connection with the
Reorganization, subject to the consummation of the HoldCo Formation and subject
to and effective upon the closing of the IPO, and provided that as of the IPO
Date the Executive continues to be employed by HoldCo or one of its affiliates
(including Lazard), the Executive shall become a member participating in the
profits of HoldCo with a profit percentage in HoldCo of no less than the amount
specified on Schedule I attached hereto (the “Profits Interest”) (such
percentage to be increased pro rata to reflect the redemption of Class B-1
Interests pursuant to the Reorganization) having the rights, obligations and
terms set forth in the HoldCo LLC Agreement so long as the Executive shall
remain employed by the Firm.  Subject to the provisions of the HoldCo LLC
Agreement and the determination of the Board of Directors of HoldCo (the “HoldCo
Board”), HoldCo shall make (i) distributions in respect of income taxes arising
from such Profit Interests and (ii) from and after the third anniversary of the
IPO Date distributions that are intended to be equivalent to the aggregate
amount of dividends that the Executive (and, if applicable, the Executive’s
“Entities” (as defined below)) would have received had the Executive (and, if
applicable, the Executive’s Entities) exchanged such person’s “Exchangeable
Interests” (as defined below) for exchangeable membership interests in Lazard
that were then immediately exchanged for “PubliCo Shares” (as defined below)
effective as of the third anniversary of the IPO Date (with such amount of
distributions, and such profit percentage, to be adjusted from time to time to
reflect the actual exchange, in whole or in part, of such Exchangeable
Interests).
 
 
 
3

--------------------------------------------------------------------------------


 
 
 
(e)           Treatment of Memo Capital and Other Capital.  Upon the HoldCo
Formation, HoldCo shall assume the obligations of Lazard for memo capital and
other capital in Lazard, and the Executive hereby acknowledges such assumption
and releases Lazard in full from such obligations.  HoldCo shall distribute to
the Executive amounts in respect of the Executive’s assumed memo capital in
respect of Class A-1 capital and former Class A-1 capital, if any, in equal
installments on the first, second, third and fourth anniversaries of the IPO
Date, plus any interest accrued through each distribution date.  The Executive
further hereby agrees that all of his rights and title to and in any and all
capital of HoldCo allocated with respect to any Exchangeable Interests which are
exchanged for exchangeable membership interests in Lazard that are in turn
exchanged for PubliCo Shares, and the related profits interests (other than, for
the avoidance of doubt, the capital to be repaid in accordance with the
immediately foregoing sentence), shall be forfeited without payment therefor,
effective immediately upon the exchange of such Exchangeable Interests.  This
Section 2(e) supercedes and replaces any other agreements or understandings with
respect to all capital of Lazard and HoldCo, other than in respect of earnings
on such capital, which shall be continued in accordance with past practice.
 
(f)           Stockholders’ Agreement.  The Executive hereby agrees that all
Exchangeable Interests and PubliCo Shares (as defined in Section 2(g)(i)) held
by the Executive and the Executive’s Entities (including PubliCo Shares obtained
pursuant to the exchange of Exchangeable Interests for exchangeable membership
interests in Lazard which are then exchanged for PubliCo Shares) shall be
subject to a stockholders’ agreement which shall provide, among other things,
that the Executive (on behalf of himself and any “Entity” (as defined in Section
2(g)(ii)) to whom he has transferred any Class A-2 Interests (as defined in the
LLC Agreement) or transfers any such Exchangeable Interests or PubliCo Shares)
shall delegate to such person(s) or entity as is described in such agreement the
right to vote PubliCo Shares held by the Executive or by any such Entity to whom
he made such a transfer.  The Executive hereby agrees to execute and deliver
such stockholders’ agreement (or, in the case of any Entity, to cause the
execution and delivery thereof) in accordance with the HoldCo LLC
Agreement.  The stockholders’ agreement will include those terms set forth on
Schedule III attached hereto, subject to the limitations set forth therein.
 
(g)           Exchangeable Interests.
 
(i)        A portion of the HoldCo Interests received by the Executive pursuant
to Section 2(b) equal in percentage to the Executive’s Lazard Class A-2
Interests as of the IPO Date as adjusted in the same manner as all other Lazard
Class A-2 Interests in connection with the HoldCo Formation (such portion, the
“Exchangeable Interests”) shall be exchangeable, on the terms set forth in this
Section 2(g) and the HoldCo LLC Agreement, for membership interests in Lazard
that are in turn exchangeable for shares of Class A common stock of PubliCo
(“PubliCo Shares”), such exchange to be accomplished in each case by HoldCo
distributing to the Executive (in exchange for the appropriate portion of the
Executive’s Exchangeable Interests) the corresponding portion of HoldCo’s
applicable ownership interest in Lazard and causing PubliCo to issue the PubliCo
Shares to the Executive in exchange for such distributed ownership interest in
Lazard (or such other structure as may be reflected in the Holdco LLC Agreement
and documents ancillary thereto which provide for a similar exchange, directly
or indirectly, of Exchangeable Interests for PubliCo Shares).  The documents
reflecting the Exchangeable Interests shall contain the restrictive covenants
set forth in the HoldCo LLC Agreement addressing the subject matter of the
Covenants, which covenants shall be consistent with, and no more restrictive on
the Executive than those contained in this Agreement.  The Executive’s
Exchangeable Interests shall not be subject to reduction for any reason.
 
 
 
4

--------------------------------------------------------------------------------


 
 
 
(ii)      Subject to the provisions of the HoldCo LLC Agreement, the
Exchangeable Interests may be exchanged for exchangeable membership interests in
Lazard that are in turn exchangeable for PubliCo Shares as described above, at
the Executive’s election, on and after the eighth anniversary of the IPO Date;
provided, however, that (A) if the Executive remains employed by the Firm
through the third anniversary of the IPO Date, the Executive’s Exchangeable
Interests (and any Exchangeable Interests held by any trust or any entity that
is wholly-owned by the Executive or of which the entire ownership or beneficial
interests are held by any combination of the Executive and his spouse, parents,
and any of their descendants by lineage or adoption (an “Entity”)), may be
exchanged for exchangeable membership interests in Lazard that are in turn
exchangeable for PubliCo Shares, in whole or in part, at the Executive’s (or, if
applicable, such Entity’s) election, in three equal installments on and after
each of the third, fourth and fifth anniversaries of the IPO Date, provided that
each such installment may be exchanged only if the Executive has complied with
the Covenants (as defined in Section 10), and (B) if the Executive remains
employed by the Firm through the second anniversary of the IPO Date (but not
through the third anniversary of the IPO Date), the Executive’s Exchangeable
Interests may be exchanged, in whole or in part, at the Executive’s (or, if
applicable, such Entity’s) election, in three equal installments on and after
each of the fourth, fifth and sixth anniversaries of the IPO Date, provided that
each such installment may be exchanged only if the Executive has complied with
the Covenants. Notwithstanding the above, (w) if the Executive’s employment is
terminated by the Firm without “Cause” or by the Executive for Good Reason (each
as defined below) or by reason of the Executive’s Disability prior to the third
anniversary of the IPO Date, the Executive’s Exchangeable Interests may be
exchanged as if the Executive had remained employed on the third anniversary of
the IPO Date and complied with the requirements of clause (A) above (i.e., the
Executive may exchange his Exchangeable Interests on the third, fourth and fifth
anniversaries of the IPO Date as described in clause (A) above, provided that
each such installment may be exchanged only if the Executive has complied with
the Covenants); (x) if the Executive’s employment is terminated by reason of the
Executive’s death (1) prior to or on the second anniversary of the IPO Date, the
Executive’s Exchangeable Interests shall, at the election of the Firm, either
(A) become exchangeable in full no later than the first anniversary of such
death or (B) be purchased by HoldCo at the trading price of PubliCo Shares on
the date of such repurchase no later than the first anniversary of such death or
(2) subsequent to the second anniversary of the IPO Date but prior to the fourth
anniversary of the IPO Date, the Executive’s Exchangeable Interests may, to the
extent not previously exchanged, be exchangeable in full on the later of (A) the
third anniversary of the IPO Date and (B) the anniversary of the IPO Date next
following such death; (y) if following the IPO Date and prior to the third
anniversary of the IPO Date, the Executive’s employment terminates due to his
“Retirement” (defined as the voluntary resignation by the Executive on or after
the date he attains age 65 or attains age 55 and has at least ten years of
continuous service as a managing director of Lazard or one of its affiliates)
and thereafter the Executive dies, the Executive’s Exchangeable Interests shall
be treated as set forth in clause (x) of this Section, provided that the
Covenants have been complied with since his retirement without regard to the
time limits set forth therein; and (z) in the event of a “Change of Control” (as
defined in the HoldCo LLC Agreement), the Executive’s Exchangeable Interests
shall be exchanged prior to the occurrence of such event at a time and in a
fashion designed to allow the Executive to participate in the Change of Control
transaction on a basis no less favorable (prior to any applicable taxes) than
that applicable to holders of PubliCo Shares.
 
 
 
5

--------------------------------------------------------------------------------


 
 
 
(iii)     Prior to the applicable exchange date and as a condition to the
exchange of the Exchangeable Interests for PubliCo Shares, the Executive shall
have entered into a stockholders’ agreement, as described in Section 2(f), and
otherwise complied in all material respects with the terms of the HoldCo LLC
Agreement applicable to such exchange.  Each of HoldCo and PubliCo shall have
the right to require the exchange of all or part of the Executive’s Exchangeable
Interests for PubliCo Shares during the period beginning on the ninth
anniversary of the IPO Date and ending 30 days after such anniversary.
 
(iv)     For purposes of this Agreement, “Cause” shall mean:  (A) conviction of
the Executive of, or a guilty or nolo contendere plea (or the equivalent in a
non-United States jurisdiction) by the Executive to, a felony (or the equivalent
in a non-United States jurisdiction), or of any other crime that legally
prohibits the Executive from working for the Firm; (B) breach by the Executive
of a regulatory rule that materially adversely affects the Executive’s ability
to perform his duties to the Firm; (C) willful and deliberate failure on the
part of the Executive (i) to perform his employment duties in any material
respect or (ii) to follow specific reasonable directions received from the Firm,
in each case following written notice to the Executive of such failure and, if
such failure is curable, the Executive’s failing to cure such failure within a
reasonable time (but in no event less than 30 days); or (D) a breach of the
Covenants that is (individually or combined with other such breaches)
demonstrably and materially injurious to Lazard or any of its
affiliates.  Notwithstanding the foregoing, with respect to the events described
in clauses (B) and (C)(i) hereof, the Executive’s acts or failure to act shall
not constitute Cause to the extent taken (or not taken) based upon the direct
instructions of the Head of Lazard (or after the IPO Date, the Chief Executive
Officer of PubliCo (the “CEO”) or the Board of Directors of PubliCo (the
“PubliCo Board”)) or a more senior executive officer of Lazard.
 
 
 
6

--------------------------------------------------------------------------------


 
 
(h)           Registration; Dilution.  The definitive agreements relating to the
Transactions will contain (i) provisions obligating PubliCo to file a
registration statement with the U.S. Securities and Exchange Commission in order
to register the reoffer and resale of the PubliCo Shares on and following the
exchange of the Exchangeable Interests, subject to customary blackout provisions
and other customary restrictions, and obligating PubliCo to use reasonable
efforts to list such PubliCo Shares on the New York Stock Exchange, and (ii)
customary antidilution and corporate event adjustment protections (consistent
with adjustments applicable to PubliCo Shares) with respect to the Exchangeable
Interests and the Exchangeable Interests’ exchange rights into PubliCo Shares.
 
(i)           Cooperation With Respect to Taxes.  Lazard shall use its
reasonable efforts to structure the Transactions in a manner that does not
result in any material tax to the Executive (that the Executive would not have
incurred in the absence of the Transactions) upon the exchange of the Class A-2
Interests into Exchangeable Interests or other exchange of Class A-2 Interests
into HoldCo Interests, it being understood that this shall not be a commitment
to maintain the current tax treatment or benefits applicable to the Executive.
 
(j)           HoldCo Governance Structure.  Lazard shall use its reasonable
efforts to structure the HoldCo governance terms with a view to permitting it to
perform its obligations under this Agreement, including, without limitation,
with respect to making the distributions and payments provided for in Sections
2(d) and (e) and permitting and effecting the exchange of the Exchangeable
Interests for PubliCo Shares in the manner and at the times contemplated by
Section 2(g).
 
3.           Continued Employment.
 
(a)           Employment.  The Executive hereby agrees to continue in the employ
of the Firm, subject to the terms and conditions of this Agreement.
 
(b)           Duties and Responsibilities; Code of Conduct.  During the Term,
the Executive shall serve as a Managing Director of Lazard, Vice Chairman of
PubliCo and the Chairman of the Financial Advisory Group of Lazard Group,
LLC.  In such positions, the Executive shall have such duties and
responsibilities as the CEO may from time to time determine and as are
commensurate with such positions.  During the Term, other than in respect of
charitable, educational and similar activities which do not materially affect
the Executive’s duties to the Firm (or in respect of directorships,
trusteeships, or similar posts, in each case, that were approved by the head of
the Lazard house at which the Executive serves as a Managing Director prior to
the IPO Date, or the CEO or PubliCo Board as per the policy of PubliCo from and
after the IPO Date), the Executive shall devote his entire working time, labor,
skill and energies to the business and affairs of the Firm.  During the Term,
the Executive shall comply with the Firm’s professional code of conduct as in
effect from time to time and shall execute on an annual basis and at such
additional times as the Firm may reasonably request such code as set forth in
the Firm’s “Professional Conduct Manual” or other applicable manual or handbook
of the Firm as in effect from time to time and applicable to other managing
directors in the same geographic location as the Executive.
 
 
 
7

--------------------------------------------------------------------------------


 
 
 
(c)           Compensation.
 
(i)        Base Salary.  During the Term, subject to the Executive’s continued
employment hereunder, the Executive shall be paid a base salary at an annual
rate of $900,000 (the “Base Salary”), payable in accordance with the Firm’s
normal payroll practices.  The CEO, the PubliCo Board or a committee of the
PubliCo Board (the “Committee”) may from time to time review and increase the
Executive’s Base Salary in his, or its sole discretion, as applicable.  For
purposes hereof, the term Base Salary shall refer to Base Salary as in effect
from time to time, including any increases.
 
(ii)       Annual Bonus.  With respect to each fiscal year of Lazard ending
during the Term, the Executive shall be entitled to receive, so long as the
Executive remains employed by the Firm through the end of the applicable fiscal
year of Lazard, an annual bonus to be determined under the terms of the
applicable annual bonus plan of Lazard on the same basis as annual bonus is
determined for other executive officers of PubliCo, with such bonus to be paid
in the same ratio of cash to equity awards as is applicable to executives of the
Firm receiving bonuses at a level comparable to the bonus of the Executive (each
year’s award paid pursuant to this Section 3(c)(ii) shall hereinafter be
referred to as the “Bonus”).  Consistent with the policies and programs
generally applicable to the senior most executives of the Firm, any portion of
the Bonus that is satisfied in the form of equity compensation may be subject to
vesting conditions and/or restrictive covenants (it being understood that the
sole remedy for violation of any such restrictive covenants shall be forfeiture
of such equity compensation and/or recapture of previous gains in respect of
such equity compensation and that notwithstanding Section 11(b), money damages
shall not be an available remedy).
 
(iii)      Long-term Incentive Compensation.  With respect to each fiscal year
of Lazard ending during the Term, subject to the Executive’s continued
employment hereunder, the Executive shall be eligible to participate in any
equity incentive plan for executives of the Firm as may be in effect from time
to time, in accordance with the terms of any such plan.
 
(iv)       Employee Benefit Plans.  During the Term, subject to the Executive’s
continued employment hereunder, the Executive shall be eligible to participate
in the employee retirement and welfare benefit plans and programs of the type
made available to the senior most executives of the Firm generally, in
accordance with their terms and as such plans and programs may be in effect from
time to time, including, without limitation, savings, profit-sharing and other
retirement plans or programs, 401(k), medical, dental, flexible spending
account, hospitalization, short-term and long-term disability and life insurance
plans.
 
(d)           Termination of Employment.
 
(i)        Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term.  If the Firm
determines in good faith that the Disability of the Executive has occurred
during the Term, it may give the Executive written notice in accordance with
Section 16(c) of this Agreement of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Firm shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.
 
 
 
8

--------------------------------------------------------------------------------


 
 
 
(ii)       Cause.  The Firm may terminate the Executive’s employment during the
Term either with or without Cause.
 
(iii)      Good Reason.  The Executive’s employment may be terminated during the
portion of the Term commencing on the Effective Date by the Executive with or
without Good Reason.  For purposes of this Agreement, “Good Reason” shall mean
in the absence of a written consent of the Executive:  (A) the assignment to the
Executive of any duties inconsistent in any material respect with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect as of the
Effective Date, or any other action by the Firm which results in a material
diminution in such position, authority, duties or responsibilities from the
level in effect as of the Effective Date, (B) a material breach by the Firm of
the terms of this Agreement, including, without limitation, any material failure
by the Firm to comply with any of the provisions of Section 3(c) of this
Agreement, or (C) any requirement that the Executive’s principal place of
employment be relocated to a location that increases the Executive’s commute
from his primary residence by more than 30 miles.  In the event of a termination
for Good Reason, the notice requirements of Sections 3(d)(iv) and (v) shall not
apply.  Notwithstanding the foregoing, a termination for Good Reason shall not
have occurred unless (I) the Executive gives written notice to Lazard of
termination of employment within ninety (90) days after the Executive first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in reasonable detail the circumstances constituting Good Reason, and
Lazard has failed within thirty (30) days after receipt of such notice to cure
the circumstances constituting Good Reason, and (II) the Executive’s “separation
from service” (within the meaning of Section 409A of the Code) occurs no later
than two years following the initial existence of one or more of the
circumstances giving rise to Good Reason.  The failure by the Executive to set
forth in the written notice any fact which contributes to a showing of Good
Reason shall not waive any right of the Executive hereunder or preclude the
Executive from asserting such fact in enforcing the Executive’s rights
hereunder.  For purposes of this Section 3(d)(iii), the “Date of Termination”
shall be the earlier of (i) the last day of the cure period (assuming no cure
has occurred) and (ii) the date Lazard formally notifies the Executive that it
does not intend to cure, unless Lazard and the Executive agree to a later date,
which shall in no event be later than 30 days following the first to occur of
the dates set forth in clauses (i) and (ii) of this sentence.  The Executive’s
mental or physical incapacity following the occurrence of an event described
above in clause (A) or (B) shall not affect the Executive’s ability to terminate
employment for Good Reason.
 
 
 
 
9

--------------------------------------------------------------------------------


 
 
 
(iv)       Notice of Termination.  Any termination by the Firm for Cause shall
be communicated by Notice of Termination to the other party hereto given in
accordance with Section 16(c) of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (A) indicates
the specific termination provision in this Agreement relied upon, (B) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (C) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such notice).  The failure by the Firm to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause shall not waive
any right of the Firm hereunder or preclude the Firm from asserting such fact or
circumstance in enforcing the Firm’s rights hereunder.
 
(v)       Date of Termination.  For purposes of this Agreement, “Date of
Termination” means (A) if the Executive’s employment is terminated by the Firm
for Cause, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, as the case may be, (B) if the
Executive’s employment is terminated by the Firm other than for Cause or
Disability, the Date of Termination shall be the date on which the Firm notifies
the Executive of such termination, (C) if the Executive’s employment is
voluntarily terminated by the Executive without Good Reason, the Date of
Termination shall be the date as specified by the Executive in the Notice of
Termination, which date shall not be less than three months after the Executive
notifies the Firm of such termination, unless waived in writing by the Firm, and
(D) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.  The Firm and the
Executive shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any termination
described in this Section 3(d) constitutes a “separation from service” within
the meaning of Section 409A of the Code, and notwithstanding anything contained
herein to the contrary, the date on which such separation from service takes
place shall be the “Date of Termination.”
 
(e)           Obligations of the Firm upon Termination.
 
(i)       By the Firm Other Than for Cause, Death or Disability or By the
Executive for Good Reason.  If, during the Term, the Firm shall terminate the
Executive’s employment other than for Cause, death or Disability or the
Executive shall terminate employment for Good Reason:
 
(A)     the Firm shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:
 
 
 
10

--------------------------------------------------------------------------------


 
 
 
 
 
(I)  the sum of (x) the Executive’s Base Salary through the Date of Termination,
and (y) any earned and unpaid cash Bonus amounts for fiscal years of Lazard
completed prior to the Date of Termination (determined in accordance with
Section 3(c)(ii) above and with any such Bonus to be paid in full in cash) (the
sum of the amounts described in subclauses (x) and (y), the “Accrued
Obligations”); and

 
 
(II) the amount equal to the product of (x) two (2), if the Date of Termination
occurs prior to a Change of Control, or three (3), if the Date of Termination
occurs on or following the date of a Change of Control (the applicable number
referred to herein as the “Severance Multiple”), and (y) the sum of (1) the
Executive’s Base Salary and (2) the average Bonus (or, to the extent applicable,
cash distributions, and including any Bonuses paid in the form of equity awards
based on the grant date value of such equity awards in accordance with the
normal valuation methodology used by Lazard) paid or payable to the Executive
for the two completed fiscal years of Lazard immediately preceding the fiscal
year during which occurs the Date of Termination (the “Average Annual Bonus”);
and

 
(B)      (I) for a period of months equal to the product of (x) 12 and (y) the
Severance Multiple, the Executive and his eligible dependents shall continue to
be eligible to participate in the medical and dental benefit plans of Lazard on
the same basis as the Executive participated in such plans immediately prior to
the Date of Termination, to the extent that the applicable plan permits such
continued participation for all or any portion of such period (it being agreed
that Lazard will use its reasonable efforts to cause such continued coverage to
be permitted under the applicable plan for the entire period), which benefits
continuation period shall not run concurrently with or reduce the Executive’s
right to continued coverage under COBRA; provided, however, that if there is a
post-employment policy or program in place at Lazard as of the Date of
Termination that provides for more favorable benefits, the Executive shall be
entitled to participate in such more favorable arrangement, and (II) to the
extent permitted under the applicable plan, for purposes of determining his
eligibility for and right to commence receiving benefits under the retiree
health care benefit plans of Lazard, the Executive will receive additional years
of age and service credit equal to the Severance Multiple (collectively, clauses
I and II referred to herein as the “Medical Benefits”); and
 
(C)      the Executive shall receive a pro-rata annual bonus payable in cash
(the “Pro-rata Bonus”) determined as follows:
 
(I) if the Date of Termination occurs prior to or on December 31, 2008, the
Pro-rata Bonus shall be determined by the administrator of the Lazard Ltd 2005
Bonus Plan consistent with Section 5(c) thereof on the same basis as annual
bonus is determined for other executive officers of PubliCo;
 
 
 
11

--------------------------------------------------------------------------------


 
 
 
 
(II) if (x) the Date of Termination occurs after December 31, 2008 and prior to
or on December 31, 2010 and (y) with respect to the fiscal year during which the
Date of Termination occurs, (1) the Executive was reasonably expected by Lazard
to be a “covered employee” (within the meaning of Section 162(m) of the Code)
prior to his Date of Termination, and (2) the annual bonus that the Executive
was eligible to receive for such year was originally intended by Lazard to
satisfy the performance-based exception under Section 162(m) of the Code
(without regard to any entitlement to payment upon termination of employment),
the Executive’s Pro-rata Bonus shall equal the product of (1) the amount
determined by the Committee based on the Firm’s actual performance for the
fiscal year of the Firm in which the Date of Termination occurs on the same
basis as annual bonus is determined for other executive officers of the Firm,
which, subject to the limits on any such bonus due to the level of satisfaction
of the performance goals previously established for purposes of Section 162(m)
of the Code, shall not represent (on an annualized basis) a percentage of the
Executive’s Bonus for the fiscal year preceding the fiscal year in which the
Date of Termination occurs that is lower than the average corresponding
percentage applicable to (i) active executives of Lazard who received bonuses
for such prior fiscal year in amounts within 5% of the Executive’s Bonus for
such prior fiscal year, or (ii) in the event there are not at least three active
executives of Lazard who received bonuses for such prior fiscal year in amounts
within 5% of the Executive’s Bonus for such prior fiscal year, the three highest
paid active executives of Lazard in the Financial Advisory Group other than the
CEO), and (2) a fraction, the numerator of which is the number of days elapsed
in the fiscal year of Lazard in which occurs the Date of Termination through the
Date of Termination, and the denominator of which is 365 (the “Pro-ration
Fraction”); or
 
(III) if (A) the Date of Termination occurs after December 31, 2008 and prior to
or on March 31, 2011 and (B) with respect to the fiscal year during which the
Date of Termination occurs, the Executive is not reasonably expected by Lazard
to be a “covered employee” (within the meaning of Section 162(m) of the Code)
prior to his Date of Termination, the Pro-rata Bonus shall equal the product of
(1) the Average Annual Bonus and (2) the Pro-ration Fraction.
 
The Pro-rata Bonus determined pursuant to clause (I), (II) or (III) above, as
applicable, shall be paid at such time or times as Lazard otherwise makes
incentive payments for such fiscal year (and in all events prior to March 15 of
the year following the year in which the Date of Termination occurs).
 
(D)           to the extent not theretofore paid or provided, the Firm shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Firm and its
affiliates through the Date of Termination (such other amounts and benefits
shall be hereinafter referred to as the “Other Benefits”).
 
 
 
12

--------------------------------------------------------------------------------


 
 
 
(ii)       Death.  If the Executive’s employment is terminated by reason of the
Executive’s death during the Term, this Agreement shall terminate without
further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of the Accrued Obligations, the Pro-rata Bonus
(determined under clause III of Section 3(e)(i)(C)) and the timely payment or
provision of Other Benefits.  The Accrued Obligations and the Pro-rata Bonus
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination.  With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this Section
3(e)(ii) shall include death benefits as in effect on the date of the
Executive’s death with respect to senior executives of the Firm.
 
(iii)       Disability.  If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Term, this Agreement shall terminate
without further obligations to the Executive, other than for payment of the
Accrued Obligations, the Pro-rata Bonus (determined under clause III of Section
3(e)(i)(C)) and the timely payment or provision of Other Benefits.  The Accrued
Obligations and the Pro-rata Bonus shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination.  With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this Section
3(e)(iii) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits as in effect
at any time thereafter generally with respect to senior executives of the Firm
(which shall include, without limitation, retiree health care benefits).
 
(iv)       Cause; Other Than for Good Reason; Expiration of the Term.  If,
during the portion of the Term commencing on the Effective Date, the Executive’s
employment shall be terminated for Cause or the Executive terminates his
employment without Good Reason, or if the Executive’s employment with the Firm
ceases upon or following the expiration of the Term, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay or provide to the Executive (i) the Accrued Obligations and (ii) the
Other Benefits (which shall include, without limitation, retiree health care
benefits).
 
(v)        Retirement.  Notwithstanding anything contained herein or in any
restricted stock unit award agreement entered into between the Firm and the
Executive prior to or after the date hereof (the “RSU Agreements”), with respect
to (A) all restricted stock units granted to the Executive prior to the date
hereof and (B) all restricted stock units granted to the Executive after the
date hereof as part of the Firm’s ordinary annual incentive compensation process
(all such awards, referred to herein as “Ordinary Compensation Awards”), if the
Executive voluntarily terminates his employment on or after March 31, 2011,
subject to the Executive’s continued compliance with the restrictive covenants
set forth in the applicable RSU Agreement through the applicable vesting date of
the Ordinary Compensation Award (without regard to the earlier expiration of the
stated duration of any such restricted covenant, other than such earlier
expiration due to the occurrence of a “change of control” of the Firm as defined
in the Firm’s applicable equity incentive plan), the Executive’s Ordinary
Compensation Awards will continue to vest on the dates (or upon the events) set
forth in each such RSU Agreement; provided, however, that, if, as of the date of
the Executive’s voluntary termination of employment (whether prior to, on or
after March 31, 2011), the Firm has adopted a retirement policy applicable to
the Firm’s equity compensation program (the “Retirement Policy”) that provides
the Executive with more favorable treatment than the treatment set forth above,
subject to the Executive’s satisfaction of the eligibility requirements of such
Retirement Policy and compliance with the terms thereof, the Executive’s
Ordinary Compensation Awards will vest or continue to vest in accordance with
the terms of the Retirement Policy.  Prior to the grant of equity awards that
are not Ordinary Compensation Awards (if any), the Executive and the Firm will
in good faith mutually agree as to the retirement treatment of such
awards.  Nothing in this Section 3(e)(v) shall be interpreted or construed to
result in or require either (A) the delivery of shares in respect of the
Executive’s restricted stock units prior to the first date or event provided
under the applicable RSU Agreement and permitted under Section 409A of the Code
or (B) the delay of the delivery of shares in respect of the Executive’s
restricted stock units to a date after the first date or event provided under
the applicable RSU Agreement and permitted under Section 409A of the Code.
 
 
 
13

--------------------------------------------------------------------------------


 
 
 
(f)      Section 409A of the Code.  It is the intention of the parties that the
payments and benefits to which the Executive could become entitled in connection
with termination of employment under this Agreement comply with or are exempt
from the definition of “nonqualified deferred compensation” under Section 409A
of the Code.  In this regard, notwithstanding anything in this Agreement to the
contrary, all cash amounts that become payable under Section 3(e)(i) through
(iv) of this Agreement on account of the Executive’s termination of employment
shall be paid no later than March 15 of the year following the year in which the
Date of Termination occurs.  In the event the parties determine that the terms
of this Agreement do not comply with Section 409A, they will negotiate
reasonably and in good faith to amend the terms of this Agreement such that it
complies (in a manner that attempts to minimize the economic impact of such
amendment on the Executive and the Firm) within the time period permitted by the
applicable Treasury Regulations.  For purposes of the provision of the Medical
Benefits as provided above, the amount of such health care benefits provided in
any given calendar year shall not affect the amount of such benefits provided in
any other calendar year, and the Executive’s right to the health care benefits
may not be liquidated or exchanged for any other benefit.
 
(g)     Non-exclusivity of Rights.  Except as specifically provided, nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Firm or
any of its affiliates and for which the Executive may qualify, provided that to
the extent the Executive is entitled to severance pay under Section 3(e) of this
Agreement, he shall not be entitled to severance pay under any severance policy
of the Firm or its affiliates.  Amounts or benefits that are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Firm or any of its
affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.
 
 
 
14

--------------------------------------------------------------------------------


 
 
(h)     Full Settlement.  In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and, such
amounts shall not be reduced whether or not the Executive obtains other
employment.  Except as provided in Section 16(f), the Firm’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Firm may have
against the Executive.
 
(i)      Certain Additional Payments by the Firm.
 
(i)       Anything in this Agreement to the contrary notwithstanding and except
as set forth below, in the event it shall be determined that any payment,
benefit or distribution by the Firm or its affiliates to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 3(i)) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes
and penalties imposed pursuant to Section 409A of the Code, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.  The Firm’s obligation to make Gross-Up Payments under this
Section 3(i) shall not be conditioned upon the Executive’s termination of
employment.
 
(ii)       Subject to the provisions of Section 3(i)(iii), all determinations
required to be made under this Section 3(i), including whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
Deloitte & Touche LLP or such other nationally recognized certified public
accounting firm reasonably acceptable to the Firm as may be designated by the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Firm and the Executive within 15 business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Firm.  All fees and expenses of the
Accounting Firm shall be borne solely by the Firm.  Any determination by the
Accounting Firm shall be binding upon the Firm and the Executive.  As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Firm should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Firm exhausts its remedies pursuant to Section
3(i)(iii) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the Firm
to or for the benefit of the Executive.
 
 
 
15

--------------------------------------------------------------------------------


 
 
 
(iii)       The Executive shall notify the Firm in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Firm of the Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Firm of the nature of such claim
and the date on which such claim is requested to be paid.  The Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Firm (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due).  If the
Firm notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:
 
(A)    give the Firm any information reasonably requested by the Firm relating
to such claim,
 
(B)    take such action in connection with contesting such claim as the Firm
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Firm,
 
(C)    cooperate with the Firm in good faith in order effectively to contest
such claim, and
 
(D)    permit the Firm to participate in any proceedings relating to such claim;
 
provided, however, that the Firm shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 3(i)(iii), the Firm shall control all proceedings taken in
connection with such contest, and, at its sole discretion, may pursue or forgo
any and all administrative appeals, proceedings, hearings and conferences with
the applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Firm shall
determine; provided, however, that, if the Firm pays such claim and directs the
Executive to sue for a refund, the Firm shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties) imposed with respect to such payment or with respect to
any imputed income with respect to such payment; and further provided, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount.  Furthermore, the
Firm’s control of the contest shall be limited to issues with respect to which
the Gross-Up Payment would be payable hereunder, and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
 
 
 
 
16

--------------------------------------------------------------------------------


 
 
(iv)        If, after the receipt by the Executive of a Gross-Up Payment or
payment by the Firm of an amount on the Executive’s behalf pursuant to Section
3(i)(iii), the Executive becomes entitled to receive any refund with respect to
the Excise Tax to which such Gross-Up Payment relates or with respect to such
claim, the Executive shall (subject to the Firm complying with the requirements
of Section 3(i)(iii), if applicable) promptly pay to the Firm the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after payment by the Firm of an amount on the
Executive’s behalf pursuant to Section 3(i)(iii), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Firm does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount previously paid shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.
 
(v)        Any Gross-Up Payment, as determined pursuant to this Section 3(i),
shall be paid by the Firm to the Executive within five days of the receipt of
the Accounting Firm’s determination; provided that, the Gross-Up Payment shall
in all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in Section
3(i)(iii) that does not result in the remittance of any federal, state, local
and foreign income, excise, social security and other taxes, the calendar year
in which the claim is finally settled or otherwise resolved.  Notwithstanding
any other provision of this Section 3(i), the Firm may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.
 
4.           Confidential Information.  In the course of involvement in the
Firm’s activities or otherwise, the Executive has obtained or may obtain
confidential information concerning the Firm’s businesses, strategies,
operations, financial affairs, organizational and personnel matters (including
information regarding any aspect of the Executive’s tenure as a managing
director, member, partner or employee of the Firm or of the termination of such
position, partnership or employment), policies, procedures and other non-public
matters, or concerning those of third parties.  The Executive shall not at any
time (whether during or after the Executive’s employment with the Firm) disclose
or use for the Executive’s own benefit or purposes or the benefit or purposes of
any other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise other than the Firm, any trade
secrets, information, data, or other confidential or proprietary information
relating to customers, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data, financing
methods, plans, or the business and affairs of the Firm, provided that the
foregoing shall not apply to information which is not unique to the Firm or
which is generally known to the industry or the public other than as a result of
the Executive’s breach of this covenant or as required pursuant to an order of a
court, governmental agency or other authorized tribunal.  The Executive agrees
that upon termination of the Executive’s employment with the Firm for any
reason, the Executive or, in the event of the Executive’s death, the Executive’s
heirs or estate at the request of the Firm, shall return to the Firm immediately
all memoranda, books, papers, plans, information, letters and other data, and
all copies thereof or therefrom, in any way relating to the business of the
Firm, except that the Executive (or the Executive’s heirs or estate) may retain
personal notes, notebooks and diaries.  The Executive further agrees that the
Executive shall not retain or use for the Executive’s account at any time any
trade names, trademark or other proprietary business designation used or owned
in connection with the businesses of the Firm.  Without limiting the foregoing,
the existence of, and any information concerning, any dispute between the
Executive and the Firm shall be subject to the terms of this Section 4, except
that the Executive may disclose information concerning such dispute to the
arbitrator or court that is considering such dispute, and to the Executive’s
legal counsel, spouse or domestic partner, and tax and financial advisors
(provided that such persons agree not to disclose any such information other
than as necessary to the prosecution or defense of the dispute).
 
 
 
17

--------------------------------------------------------------------------------


 
 
5.           Noncompetition.
 
(a)           The Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Firm.  The Executive further acknowledges and
agrees that in connection with the Reorganization, and in the course of the
Executive’s subsequent employment with the Firm, the Executive has been and
shall be provided with access to sensitive and proprietary information about the
clients, prospective clients, knowledge capital and business practices of the
Firm, and has been and shall be provided with the opportunity to develop
relationships with clients, prospective clients, consultants, employees,
representatives and other agents of the Firm, and the Executive further
acknowledges that such proprietary information and relationships are extremely
valuable assets in which the Firm has invested and shall continue to invest
substantial time, effort and expense.  As a Managing Director and Class A Member
of Lazard, the Executive is currently bound by certain restrictive covenants,
including a noncompetition restriction, pursuant to the terms of the Goodwill
Agreement.  Accordingly, the Executive hereby reaffirms and agrees that while
employed by the Firm and thereafter until (i) three months after the Executive’s
Date of Termination for any reason other than a termination by the Firm without
Cause or by the Executive for Good Reason or (ii) one month after the
Executive’s Date of Termination by the Firm without Cause or by the Executive
for Good Reason (such period, the “Noncompete Restriction Period”), the
Executive shall not, directly or indirectly, on the Executive’s behalf or on
behalf of any other person, firm, corporation, association or other entity, as
an employee, director, advisor, partner, consultant or otherwise, engage in a
“Competing Activity,” or acquire or maintain any ownership interest in, a
“Competitive Enterprise.”  For purposes of this Agreement, (i) “Competing
Activity” means the providing of services or performance of activities for a
Competitive Enterprise in a line of business that is similar to any line of
business to which the Executive provided services to the Firm in a capacity that
is similar to the capacity in which the Executive acted for the Firm while
employed by the Firm, and (ii) ”Competitive Enterprise” shall mean a business
(or business unit) that (A) engages in any activity or (B) owns or controls a
significant interest in any entity that engages in any activity, that in either
case, competes anywhere with any activity in which the Firm is engaged up to and
including the Executive’s Date of Termination.  Notwithstanding anything to the
contrary in this Section 5, the foregoing provisions of this Section 5 shall not
prohibit the Executive’s providing services to an entity having a stand-alone
business unit which unit would, if considered separately for purposes of the
definition of “Competitive Enterprise” hereunder, constitute such a Competitive
Enterprise, provided the Executive is not providing services to such business
unit and provided further that employment in a senior executive capacity of the
business unit shall be deemed to be engaging in a Competitive
Activity.  Further, notwithstanding anything in this Section 5, the Executive
shall not be considered to be in violation of this Section 5 solely by reason of
owning, directly or indirectly, any stock or other securities of a Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in any such Competitive Enterprise) if the Executive’s interest does
not exceed 5% of the outstanding capital stock of such Competitive Enterprise
(or comparable interest, including a voting or profit participation interest, in
such Competitive Enterprise).
 
 
 
18

--------------------------------------------------------------------------------


 
 
 
 
(b)           The Executive acknowledges that the Firm is engaged in business
throughout the world.  Accordingly, and in view of the nature of the Executive’s
position and responsibilities, the Executive agrees that the provisions of this
Section 5 shall be applicable to each jurisdiction, foreign country, state,
possession or territory in which the Firm may be engaged in business while the
Executive is employed by the Firm.
 
6.           Nonsolicitation of Clients.  The Executive hereby agrees that
during the Noncompete Restriction Period, the Executive shall not, in any
manner, directly or indirectly, (a) Solicit a Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
Firm, to the extent the Executive is soliciting a Client to provide them with
services that would be considered a Competing Activity if such services were
provided by the Executive, or (b) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and a Client.  For
purposes of this Agreement, the term “Solicit” means any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, inviting,
advising, persuading, encouraging or requesting any person or entity, in any
manner, to take or refrain from taking any action, and the term “Client” means
any client or prospective client of the Firm to whom the Executive provided
services, or for whom the Executive transacted business, or whose identity
became known to the Executive in connection with the Executive’s relationship
with or employment by the Firm, whether or not the Firm has been engaged by such
Client pursuant to a written agreement; provided that an entity which is not a
client of the Firm shall be considered a “prospective client” for purposes of
this sentence only if the Firm made a presentation or written proposal to such
entity during the 12-month period preceding the Date of Termination or was
preparing to make such a presentation or proposal at the time of the Date of
Termination.
 
 
 
19

--------------------------------------------------------------------------------


 
 
7.           No Hire of Employees.  The Executive hereby agrees that while
employed by the Firm and thereafter until six-months after the Executive’s Date
of Termination (the “No Hire Restriction Period”), the Executive shall not,
directly or indirectly, for himself or on behalf of any third party at any time
in any manner, Solicit, hire, or otherwise cause any employee who is at the
associate level or above, officer or agent of the Firm to apply for, or accept
employment with, any Competitive Enterprise, or to otherwise refrain from
rendering services to the Firm or to terminate his or her relationship,
contractual or otherwise, with the Firm, other than in response to a general
advertisement or public solicitation not directed specifically to employees of
the Firm.
 
8.           Nondisparagement; Transfer of Client Relationships.  The Executive
shall not at any time (whether during or after the Executive’s employment with
the Firm), and shall instruct his spouse, domestic partner, parents, and any of
their lineal descendants (it being agreed that in any dispute between the
parties regarding whether the Executive breached such obligation to instruct,
the Firm shall bear the burden of demonstrating that the Executive breached such
obligation) not to, make any comments or statements to the press, employees of
the Firm, any individual or entity with whom the Firm has a business
relationship or any other person, if such comment or statement is disparaging to
the Firm, its reputation, any of its affiliates or any of its current or former
officers, members or directors, except for truthful statements as may be
required by law.  During the period commencing on the Executive’s Date of
Termination and ending 90 days thereafter, the Executive hereby agrees to take
all actions and do all such things as may be reasonably requested by the Firm
from time to time to maintain for the Firm the business, goodwill, and business
relationships with any of the Firm’s Clients with whom the Executive worked
during the term of the Executive’s employment, provided that such actions and
things do not materially interfere with other employment of the Executive.
 
9.           Notice of Termination Required.  Pursuant to Sections 3(d)(iv) and
(v), the Executive has agreed to provide three months’ written notice to the
Firm prior to his termination of employment.  The Executive hereby agrees that,
if, during the three-month period after the Executive has provided notice of
termination to the Firm or prior thereto, the Executive enters (or has entered
into) a written agreement to perform Competing Activities for a Competitive
Enterprise, such action shall be deemed a violation of Section 5.
 
10.         Covenants Generally.
 
(a)           The Executive’s covenants as set forth in Sections 4 through 9 of
this Agreement are from time to time referred to herein as the “Covenants.”  If
any of the Covenants is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such Covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining such Covenants shall not be affected thereby;
provided, however, that if any of such Covenants is finally held to be invalid,
illegal or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such Covenant shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder.
 
(b)           The Executive acknowledges that the Executive’s compliance with
the Covenants is an important factor to the continued success of the Firm’s
operations and its future prospects.  The Executive further acknowledges the
importance to the Firm of his continued employment during the period prior to
and following the IPO Date and of his not competing or otherwise interfering
with the Firm during such period.  The Executive understands that the provisions
of the Covenants may limit the Executive’s ability to work in a business similar
to the business of the Firm; however, the Executive agrees that in light of the
Executive’s education, skills, abilities and financial resources, the Executive
shall not assert, and it shall not be relevant nor admissible as evidence in any
dispute arising in respect of the Covenants, that any provisions of the
Covenants prevent the Executive from earning a living.  In connection with the
enforcement of or any dispute arising in connection with the Covenants, the
wishes or preferences of a Client or prospective Client of the Firm as to who
shall perform its services, or the fact that the Client or prospective Client of
the Firm may also be a Client of a third party with whom the Executive is or
becomes associated, shall neither be relevant nor admissible as evidence.  The
Executive hereby agrees that prior to accepting employment with any other person
or entity during his employment with the Firm or during the Noncompete
Restriction Period or the No Hire Restriction Period, the Executive shall
provide such prospective employer with written notice of the provisions of this
Agreement, with a copy of such notice delivered no later than the date of the
Executive’s commencement of such employment with such prospective employer, to
the General Counsel of Lazard or HoldCo, as the case may be.
 
 
 
20

--------------------------------------------------------------------------------


 
 
 
 
(c)           The provisions of Sections 4 through 11 shall remain in full force
and effect from the date hereof through the expiration of the period specified
therein notwithstanding the earlier termination of the Term or the Executive’s
employment.
 
11.           Remedies.
 
(a)           Forfeiture of Class A-2 Interests upon a Breach of the Covenants
Prior to the IPO Date.  If, during the period from the date hereof through the
IPO Date, the Executive breaches any of the Covenants set forth in Section 5, 6
or 7 in any respect or breaches any other Covenant in a material respect, the
Executive shall be required to forfeit (i) all unvested Class A-2 Interests,
plus (ii) if the Executive has violated the Goodwill Agreement, all vested Class
A-2 Interests (such forfeitures, the “Pre-IPO Damages”).  The Executive and
Lazard agree that the Pre-IPO Damages are reasonable in proportion to the
probable damages likely to be sustained by the Firm if the Executive breaches
the Covenants, that the amount of actual damages to be sustained by the Firm in
the event of such breach is incapable of precise estimation, that such
forfeiture of interests is not intended to constitute a penalty or punitive
damages for any purposes, and that the forfeiture of such interests by the
Executive would not result in severe economic hardship for the Executive and his
family.  The Executive further agrees that satisfaction of any Pre-IPO Damages
as set forth in this Section 11(a) shall not, in any manner, relieve the
Executive of any future obligations to abide by the Covenants.
 
(b)           Other Remedies.  The Firm and the Executive acknowledge that the
time, scope, geographic area and other provisions of the Covenants have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement.  The Executive acknowledges and agrees that the
terms of the Covenants:  (i) are reasonable in light of all of the
circumstances, (ii) are sufficiently limited to protect the legitimate interests
of the Firm, (iii) impose no undue hardship on the Executive and (iv) are not
injurious to the public.  The Executive further acknowledges and agrees that the
Executive’s breach of the Covenants will cause the Firm irreparable harm, which
cannot be adequately compensated by money damages.  The Executive also agrees
that the Firm shall be entitled to injunctive relief for any actual or
threatened violation of any of the Covenants in addition to any other remedies
it may have, including money damages.  The Executive acknowledges and agrees
that any such injunctive relief or other remedies (including the Pre-IPO
Damages) shall be in addition to, and not in lieu of, any forfeitures of awards
(required pursuant to the terms of any such awards) that may be granted to the
Executive in the future under one or more of the Firm’s compensation and benefit
plans.
 
 
 
21

--------------------------------------------------------------------------------


 
 
 
12.           Arbitration.  Subject to the provisions of Sections 13 and 14, any
dispute, controversy or claim between the Executive and the Firm on or
subsequent to the IPO Date arising out of or relating to or concerning the
provisions of this Agreement, any agreement between the Executive and the Firm
relating to or arising out of the Executive’s employment with the Firm or
otherwise concerning any rights, obligations or other aspects of the Executive’s
employment relationship in respect of the Firm (“Employment Related Matters”),
shall be finally settled by arbitration in New York City before, and in
accordance with the rules then obtaining of, the Financial Industry Regulatory
Authority (“FINRA”) or, if FINRA declines to arbitrate the matter, the American
Arbitration Association (the “AAA”) in accordance with the commercial
arbitration rules of the AAA.  Prior to the IPO Date, any such dispute shall be
resolved in accordance with the provisions of Section 9.04 of the LLC Agreement.
 
13.           Injunctive Relief; Submission to Jurisdiction.  Notwithstanding
the provisions of Section 12, and in addition to its right to submit any dispute
or controversy to arbitration, the Firm may bring an action or special
proceeding in a state or federal court of competent jurisdiction sitting in the
City of New York, whether or not an arbitration proceeding has theretofore been
or is ever initiated, for the purpose of temporarily, preliminarily, or
permanently enforcing the provisions of the Covenants, or to enforce an
arbitration award, and, for the purposes of this Section 13, the Executive (a)
expressly consents to the application of Section 14 to any such action or
proceeding, (b) agrees that proof shall not be required that monetary damages
for breach of the provisions of the Covenants or this Agreement would be
difficult to calculate and that remedies at law would be inadequate, and (c)
irrevocably appoints the General Counsel of Lazard as the Executive’s agent for
service of process in connection with any such action or proceeding, who shall
promptly advise the Executive of any such service of process.
 
14.           Choice of Forum.
 
(a)           THE EXECUTIVE AND THE FIRM HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW
YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT OR ANY EMPLOYMENT RELATED MATTERS THAT IS NOT
OTHERWISE REQUIRED TO BE ARBITRATED OR RESOLVED ACCORDING TO THE PROVISIONS OF
SECTION 12.  This includes any suit, action or proceeding to compel arbitration
or to enforce an arbitration award.  This also includes any suit, action, or
proceeding arising out of or relating to any post-employment Employment Related
Matters.  The Executive and the Firm acknowledge that the forum designated by
this Section 14 has a reasonable relation to this Agreement, and to the
Executive’s relationship to the Firm.  Notwithstanding the foregoing, nothing
herein shall preclude the Firm or the Executive from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
Sections 13, 14 or 15.
 
 
 
22

--------------------------------------------------------------------------------


 
 
 
(b)           The agreement of the Executive and the Firm as to forum is
independent of the law that may be applied in the action, and the Executive and
the Firm agree to such forum even if the forum may under applicable law choose
to apply non-forum law.  The Executive and the Firm hereby waive, to the fullest
extent permitted by applicable law, any objection which the Executive or the
Firm now or hereafter may have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding in any court referred to in Section
14(a).  The Executive and the Firm undertake not to commence any action arising
out of or relating to or concerning this Agreement in any forum other than a
forum described in this Section 14, or, to the extent applicable, Section
12.  The Executive and the Firm agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any such suit, action or
proceeding in any such court shall be conclusive and binding upon the Executive
and the Firm.
 
15.           Choice of Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (UNITED STATES OF AMERICA),
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS WHICH COULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
16.           Miscellaneous.
 
(a)           This Agreement shall supersede any other agreement, written or
oral, pertaining to the matters covered herein.
 
(b)           Sections 3(e), 3(h), 3(i), 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14
and 15 shall survive the termination of this Agreement and the Executive’s
employment and shall inure to the benefit of and be binding and enforceable by
the Firm and the Executive.  For purposes of clarity, rights upon a termination
of employment following the expiration of the Term as set forth in Section
3(e)(iv) of this Agreement and the retirement rights set forth in Section
3(e)(v) of this Agreement shall survive and continue to apply and be available
to the Executive following the expiration of the Term of this Agreement and
shall be available to the Executive for the duration of his employment with the
Firm.
 
(c)           Notices hereunder shall be delivered to Lazard at its principal
executive office directed to the attention of its General Counsel, and to the
Executive at the Executive’s last address appearing in the Firm’s employment
records.  All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid.
 
(d)           This Agreement may not be amended or modified, other than by a
written agreement executed by the Executive and the Firm, nor may any provision
hereof be waived other than by a writing executed by the Executive or the Firm;
provided, that any waiver, consent, amendment or modification of any of the
provisions of this Agreement shall not be effective against the Firm without the
written consent of the CEO or such individual’s designee.  The Executive may
not, directly or indirectly (including by operation of law), assign the
Executive’s rights or obligations hereunder without the prior written consent of
the CEO or such individual’s designee, and any such assignment by the Executive
in violation of this Agreement shall be void.  This Agreement shall be binding
upon the Executive’s permitted successors and assigns.  Without the Executive’s
consent, Lazard may at any time and from time to time assign its rights and
obligations hereunder to any of its subsidiaries or affiliates (and have such
rights and obligations reassigned to it or to any other subsidiary or
affiliate), provided that no such assignment shall relieve Lazard from its
obligations under this Agreement or impair Lazard’s right to enforce this
Agreement against the Executive.  This Agreement shall be binding upon and inure
to the benefit of the Firm and its successors and assigns.
 
 
 
23

--------------------------------------------------------------------------------


 
 
(e)           Without limiting the provisions of Section 10(a), if any provision
of this Agreement is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining provisions shall not be affected thereby.
 
(f)           The Firm may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation, and may withhold from,
and offset by, any amounts or benefits provided under this Agreement, any
amounts owed to the Firm by the Executive, including, without limitation, any
advances, expenses, loans, or other monies the Executive owes the Firm pursuant
to a written agreement or any written policy of the Firm which has been
communicated to the Executive, except to the extent such withholding or offset
is not permitted under Section 409A of the Code without the imposition of
additional taxes or penalties on the Executive.
 
(g)           Except as expressly provided herein, this Agreement shall not
confer on any person other than the Firm and the Executive any rights or
remedies hereunder.  There shall be no third-party beneficiaries to this
Agreement.
 
(h)           The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.
 
 
 
24

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the Executive and the Firm hereto have caused this Agreement
to be executed and delivered on the date first above written.
 
 


 
LAZARD LTD
 
  By:
/s/ Bruce Wasserstein
 
Name:
Bruce Wasserstein
  Title:
Chairman and Chief Executive Officer
 





LAZARD GROUP LLC
(on its behalf, and on behalf of its
subsidiaries and affiliates)
 
  By:
/s/ Bruce Wasserstein
  Name:
Bruce Wasserstein
  Title:
Chairman and Chief Executive Officer
 


 


STEVEN J. GOLUB
 
 
  By: 
/s/ Steven J. Golub
 



 